Citation Nr: 1818430	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  13-26 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for Parkinson's disease prior to July 5, 2012, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU), prior to October 13, 2015.


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to April 1967 as a Transport Supply and Parts Specialist and Multi Engine Airplane Repairman in the U.S. Army.  The Veteran had service in the Republic of Vietnam. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Waco, Texas Regional Office.  The Jurisdiction was transferred to Milwaukee, Wisconsin. 
 
The Veteran appeared before the undersigned in a videohearing in October 2017; a transcript is of record.

The claim was previously remanded in September 2017 and returns to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's Parkinson's is currently rated in part by analogy to the General Rating Formula for Mental Disorders for neurocognitive impairment as well as for several neurological deficits.  During the Board hearing, the Veteran stated he had been hospitalized at a civilian hospital in Milwaukee relatively recently - no date was given.  He explained he had become disoriented and he soiled himself prior to hospitalization.  No records for a private hospitalization in Milwaukee are of record.  As this is directly relevant to the level of his disability, these private records must be obtained.

The Veteran additional stated that his symptoms have worsened since his last examination.  When the undersigned asked "Do you think that your disease has gotten worse since the last time you were examined in 2015," the Veteran stated that his symptoms had gotten worse, including increased forgetfulness, and he recently stopped driving due to his Parkinson's disease.  Memory loss is one of the symptoms used to determine the necessary rating for the Veteran's disability and the Veteran's last examination in November 2015 noted only mild memory loss.

He also stated he had increased issues with mobility, although the Veteran may have implied it could be related in part due to neuropathy.  In any event, as there is evidence of worsening of the Veteran's service connected disability, a remand is necessary to afford the Veteran a VA examination to determine the current severity of his Parkinson's disease.  See Snuffer v. Gober, 10 Vet. App. 400   (1997) (requiring a new examination where the claimant asserts that a disability has increased in severity since the time of the last VA examination).

Additionally, the Veteran's TDIU claim is considered "as part of the Veteran's pending increased rating claim."  See September 2017 Board remand.  Therefore, the claim for TDIU is inextricably intertwined with the issue being remanded.  Private hospital records that have not been obtained are of an unknown date and could contain information regarding the level of disability prior to October 2015.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)




1.  Obtain any outstanding and relevant VA records.

2.  Obtain any outstanding and relevant private medical records, including assisting the Veteran in identifying any private hospital where he has been treated.  The Veteran has issues with memory loss and it is suggested that the Veteran be contacted and be requested to give contact information for his sister (C. L.), who may live near or with the Veteran and who may be able to identify the private hospital.  Obtain any appropriate waiver for such medical records.

3.  Afford the Veteran an appropriate VA examination to determine the current severity of his Parkinson's disease.  The claims folder must be made available to the examiner and pertinent documents should be reviewed.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner is requested to comment on the severity of the Veteran's service-connected Parkinson's disease, to include a description of the effects of the Veteran on his occupational functioning and daily activities.

4.  Readjudicate the claim.  If any benefits sought remain denied, provide the Veteran and the representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





